FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            April 6, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 21-3026
                                                  (D.C. No. 2:18-CR-20091-JAR-7)
BRADLEY NEIS,                                                 (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before PHILLIPS, EID, and CARSON, Circuit Judges.
                    _________________________________

      After entering into a plea agreement that included a waiver of his right to

appeal, defendant Bradley Neis pleaded guilty to

      •       conspiracy to possess with intent to distribute 50 grams or more of

              methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

              841(b)(1)(A)(viii), and 846; and

      •       possession of a firearm in furtherance of a drug trafficking crime, in

              violation of 18 U.S.C. § 924(c)(1)(A).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The district court sentenced him to thirty months’ imprisonment on the first count

and a consecutive sixty months on the second count, for a total of ninety months.

Both sentences were within the applicable Sentencing Guidelines ranges.

      Neis appealed, despite his appeal waiver. The government has moved to

enforce that waiver under United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir.

2004) (en banc) (per curiam). Hahn sets forth three factors to evaluate an appeal

waiver: “(1) whether the disputed appeal falls within the scope of the waiver of

appellate rights; (2) whether the defendant knowingly and voluntarily waived his

appellate rights; and (3) whether enforcing the waiver would result in a miscarriage

of justice.” Id. at 1325.

      In response to the government’s motion, Neis, through counsel, states that “he

does not object to the dismissal of this appeal pursuant to [Hahn].” Resp. to Mot. for

Enforcement of Appeal Waiver at 1 (Mar. 18, 2021).

      We need not address a Hahn factor that the defendant does not dispute.

See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005). In light of Neis’s

non-opposition, we grant the government’s motion to enforce and dismiss this appeal.


                                           Entered for the Court
                                           Per Curiam




                                          2